J-S07006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MICHAEL ROLAND JOHNSON                  :
                                         :
                     Appellant           :   No. 919 WDA 2020

           Appeal from the PCRA Order Entered August 5, 2020
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                        CP-25-CR-0001370-2018


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                      FILED: April 13, 2021

     Appellant, Michael Roland Johnson, appeals from the order entered on

August 5, 2020, denying his second petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541–9546.         In addition,

Appellant’s counsel has filed a petition to withdraw. After review, we grant

counsel’s petition to withdraw and affirm the order of the PCRA court.

     A prior panel of our Court summarized the factual background in this

matter as follows:

           On July 10, 2017, [Appellant] was charged with recklessly
     endangering another person, firearms not to be carried without a
     license, and possessing instruments of crime, related to the
     discharge of a gun inside of a bar in Erie, Pennsylvania.1
     [Appellant] filed a pre-trial Motion to suppress, challenging the
     photo array used to identify [Appellant] as the suspect. On
     February 4, 2019, following a jury trial, [Appellant] was convicted
     of the above-described charges.        The trial court sentenced
J-S07006-21


       [Appellant] to an aggregate term of 42 to 84 months in prison and
       3 years of probation. [Appellant] did not file a direct appeal.[1]

              1   See 18 Pa.C.S.A. §§ 2705, 6106(a)(1), 907(b).

              On April 3, 2019, [Appellant] filed the instant, pro se, PCRA
       Petition.   The PCRA court appointed [Appellant] counsel,
       [William Hathaway, Esquire,] who filed an Amended PCRA
       Petition. On August 12, 2019, the trial court denied [Appellant’s
       PCRA] Petition without a hearing.2 [Appellant] filed a timely Notice
       of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise
       Statement of errors complained of on appeal.

              2 We note that the PCRA court did not provide notice
              to [Appellant] of its intent to dismiss his Petition
              without a hearing, as required by Pa.R.Crim.P. 907.
              However, because the PCRA court ordered the
              appointment of counsel, the filing of an amended
              petition, and the briefing of the legal issues presented,
              the PCRA court did not violate Rule 907 by summarily
              dismissing the PCRA Petition without notice. See
              Commonwealth v. Albrecht, 720 A.2d 693, 709-10
              (Pa. 1998) (stating that where counsel was appointed,
              and was provided the opportunity to file an amended
              petition and a brief of the legal issues presented, the
              PCRA court did not violate Pa.R.Crim.P. 1507(a),
              predecessor to Rule 907, by dismissing the
              petitioner’s PCRA petition without notice).

Commonwealth v. Johnson, 237 A.3d 428, 1392 WDA 2019 (Pa. Super.

filed May 1, 2020) (non-precedential decision at *1–2).          After review, we




____________________________________________


1  Apparently, court-appointed trial counsel, Stephen Lagner, Esquire, filed a
timely post-sentence motion on February 14, 2019, and privately retained
counsel, Eric Hackwelder, Esquire, filed a post-sentence motion nunc pro tunc
the following day.      N.T. (PCRA), 8/3/20, at 18–19.            Thereafter,
Attorney Lagner withdrew. Id. at 5. Post-sentence motions were denied
February 26, 2019.

                                           -2-
J-S07006-21


affirmed the order denying Appellant’s first PCRA petition.        Id. at *4.

Appellant did not seek allowance of appeal in our Supreme Court.

       On May 26, 2020, Appellant filed his second PCRA petition, which

underlies the current appeal. In the petition, Appellant asserted that prior

PCRA counsel, William Hathaway, Esquire, was ineffective. On June 29, 2020,

the PCRA court removed Attorney Hathaway and appointed current counsel,

Keith Clelland, Esquire, to represent Appellant. On August 3, 2020, the PCRA

court held a hearing on Appellant’s second PCRA petition, at which only

Appellant and trial counsel testified. N.T., 8/3/20, at 9–55. The PCRA court

denied the instant petition in an order filed on August 5, 2020. This timely

appeal followed.

       The PCRA court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Order, 9/8/20. On

September 15, 2020, Appellant field a counseled Rule 1925(b) statement, in

which counsel concluded there were no meritorious issues. That same day,

the PCRA court directed counsel to file a Pa.R.A.P. 1925(c)(4) statement.

Order, 9/15/20. Counsel filed the statement, concluding that there were no

meritorious issues, and he stated his intention to file a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Pa.R.A.P. 1925(c)(4) Statement

10/2/20.2     The PCRA court filed an order pursuant to Pa.R.A.P. 1925(a),



____________________________________________


2   See discussion infra.

                                           -3-
J-S07006-21


explaining that the reasons for its denial of Appellant’s second PCRA petition

were set forth in its August 5, 2020 order. Order, 10/8/20.

      On November 23, 2020, Appellant’s counsel filed in this Court an

Anders brief and petition to withdraw. We denied the petition because the

brief failed to meet the requirements for counsel to withdraw.         Order,

11/25/20.   Appellant’s Anders brief was stricken.    Id.   On December 11,

2020, Appellant’s counsel filed a second Anders brief in our Court, and on

December 14, 2020, counsel filed a petition to withdraw. Appellant has not

filed a response.

      We first point out that counsel erroneously attempts to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967), which applies when

counsel seeks to withdraw from representation on direct appeal. When, as

here, counsel seeks to withdraw from representation on collateral appeal, the

requirements set forth in Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc), are applicable. Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.

Super. 2007) (counsel petitioning to withdraw from PCRA representation must

proceed not under Anders, but under Turner and Finley). However, because

an Anders brief provides greater protection to a defendant, this Court may

accept an Anders brief in lieu of a Turner/Finley “no merit” letter.

Commonwealth v. Reed, 107 A.3d 137, 139 n.5 (Pa. Super. 2014).




                                    -4-
J-S07006-21


Accordingly, we proceed with our discussion and will refer to the brief as a

Turner/Finley letter.

     Before we reach the merits of the appeal, we must address counsel’s

petition to withdraw as counsel. Commonwealth v. Daniels, 947 A.2d 795,

797 (Pa. Super. 2008). When counsel seeks to withdraw representation in a

collateral appeal, the following conditions must be met:

            Counsel petitioning to withdraw from PCRA representation
     must proceed ... under Turner, supra and Finley, supra and ...
     must review the case zealously. Turner/Finley counsel must
     then submit a “no-merit” letter to the trial court, or brief on appeal
     to this Court, detailing the nature and extent of counsel’s diligent
     review of the case, listing the issues which petitioner wants to
     have reviewed, explaining why and how those issues lack merit,
     and requesting permission to withdraw.

           Counsel must also send to the petitioner: (1) a copy of the
     “no merit” letter/brief; (2) a copy of counsel’s petition to
     withdraw; and (3) a statement advising petitioner of the right to
     proceed pro se or by new counsel.

                                    * * *

            [W]here counsel submits a petition and no-merit letter that
     ... satisfy the technical demands of Turner/Finley, the [court in
     which the application was filed] must then conduct its own review
     of the merits of the case. If the court agrees with counsel that the
     claims are without merit, the court will permit counsel to withdraw
     and deny relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (citation

omitted).

     Here, counsel described the extent of his review, evaluated the issues,

and concluded that the appeal is meritless. Counsel has also listed issues

relevant to this appeal and explained why, in his opinion, the issues are

                                     -5-
J-S07006-21


without merit.     In addition, counsel has included a letter that he sent to

Appellant containing a copy of the petition to withdraw and a statement

advising Appellant of his right to proceed pro se or through privately retained

counsel.      We conclude that counsel has substantially complied with the

requirements necessary to withdraw as counsel.       See Commonwealth v.

Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003) (holding that substantial

compliance with the requirements to withdraw as counsel will satisfy the

Turner/Finley criteria). Thus, we will permit counsel to withdraw if, after

our independent review, we conclude that the claims relevant to this appeal

lack merit.

      Counsel identifies the following issues in the Turner/Finley letter:

      1. Did Attorney Hathaway err in failing to appeal the Superior
         Court’s May 1, 2020 affirmance of this Court’s denial of PCRA
         Petition to the Pennsylvania Supreme Court?

      2. Did Attorney Hathaway’s failure to demand an evidentiary
         hearing on PCRA Petition 1 result in denial?

      3. Did Attorney Hathaway’s failure to preserve the ineffective
         assistance of Trial counsel [claim] raised in PCRA Petition 1
         [by] failing to adequately develop the argument on appeal?

      4. Did the [PCRA] Court commit abuse of discretion by failing to
         find ineffectiveness of post-sentence counsel’s failure to file a
         direct appeal?

Turner/Finley letter at 6.

      Prior to addressing the issues presented, we must determine if

Appellant’s second PCRA petition was timely, as it impacts our jurisdiction.

Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013).               A

                                     -6-
J-S07006-21


PCRA petition, “including a second or subsequent petition, shall be filed within

one year of the date the judgment becomes final[.]” 42 Pa.C.S. § 9545(b)(1).

A judgment of sentence becomes final “at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” Id. at § 9545(b)(3).

       Beyond the one-year limit, a petitioner must plead and prove at least

one of the following exceptions:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). A petitioner must raise the claim within one

year from when the claim could have been raised. Id. at § 9545(b)(2).3




____________________________________________


3  Section 9545(b)(2) was amended to reflect that a petitioner has one year
rather than the prior deadline of sixty days to raise his claim. This amendment
became effective on December 24, 2018, and applies to claims arising on
December 24, 2017, or after.           Because Appellant’s claim arose after
December 24, 2017, the amendment applies.

                                           -7-
J-S07006-21


        Appellant was sentenced on February 4, 2019. Post-sentence motions

were denied February 26, 2019. Thus, the judgment of sentence became final

on March 28, 2019, thirty days after the denial of post-sentence motions and

“the expiration of time for seeking the review,” as Appellant did not file a direct

appeal.    Pa.R.Crim.P. 720(A)(2)(a); 42 Pa.C.S. § 9545(b)(3).         Therefore,

Appellant had until March 28, 2020, to file a timely first or subsequent PCRA

petition. Id. at § 9545(b)(1). Appellant did not file his petition until May 26,

2020.     Thus, it was facially untimely.        The PCRA court, however, deemed

Appellant’s second PCRA petition timely.4




____________________________________________


4 In its order denying Appellant’s PCRA petition, which is functioning as the
PCRA court’s Pa.R.A.P. 1925(a) opinion, the PCRA court stated as follows:

              [Appellant] filed a prior PCRA petition on April 3, 2019,
        shortly after his judgment of sentence became final on March 28,
        2019 [sic]. That petition is referred to herein as “PCRA Petition
        1.” [Appellant] never filed a direct appeal of his sentence.
        [Appellant] asserts at paragraph 5 of PCRA Petition 2 that he
        should be permitted to file PCRA Petition 2 more than one year
        after his judgment of sentence became final, because the alleged
        ineffectiveness of his PCRA Petition 1 counsel . . . was unknown
        to [Appellant] until he received a copy of the Superior Court’s
        decision affirming this court’s denial of PCRA Petition 1 on grounds
        that Attorney Hathaway failed to adequately develop the
        ineffective assistance of trial counsel argument, and, therefore,
        waived the same. See Non-Precedential Decision—Memorandum,
        filed May 1, 2020 at No. 1392 WDA 2019 (“Non-Precedential
        Decision”).

PCRA Order, 8/5/20, at unnumbered 1 n.1; see also PCRA Petition, 5/26/20,
at ¶5(ii).

                                           -8-
J-S07006-21


        In his second PCRA petition, Appellant asserts that prior PCRA counsel

was ineffective, and Appellant did not discover this ineffectiveness until the

Superior Court affirmed the order denying Appellant’s first PCRA petition on

May 1, 2020. Because Appellant filed the instant PCRA petition within one

year from the date of this Court’s memorandum, the PCRA court apparently

concluded that Appellant satisfied an exception to the PCRA time bar.

        However, even assuming that Appellant’s PCRA petition was timely, we

conclude that the PCRA court did not err in denying relief. When reviewing

the propriety of an order denying PCRA relief, we consider the record “in the

light   most    favorable   to   the   prevailing   party   at   the   PCRA   level.”

Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super. 2015) (quoting

Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014) (en banc)).

This Court is limited to determining whether the evidence of record supports

the conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012).                   The

PCRA court’s findings will not be disturbed unless there is no support for the

findings in the certified record. Commonwealth v. Phillips, 31 A.3d 317,

319 (Pa. Super. 2011).

        Our Supreme Court has explained the following in addressing an

ineffective assistance of counsel claim:

        To prevail in a claim of ineffective assistance of counsel, a
        petitioner must overcome the presumption that counsel is
        effective by establishing all of the following three elements, as set
        forth in Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973,

                                        -9-
J-S07006-21


      975–76 (1987): (1) the underlying legal claim has arguable merit;
      (2) counsel had no reasonable basis for his or her action or
      inaction; and (3) the petitioner suffered prejudice because of
      counsel’s ineffectiveness.

Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011). With regard to the

“reasonable-basis prong,” we do not question whether there were other more

logical courses of action that counsel could have pursued; rather, we must

examine      whether   counsel’s   decisions   had   any    reasonable    basis.

Commonwealth v. Washington, 927 A.2d 586, 594 (Pa. 2007). We will

conclude that counsel’s chosen strategy lacked a reasonable basis only if

Appellant proves that “an alternative [basis that was] not chosen offered a

potential for success substantially greater than the course actually pursued.”

Commonwealth v. Williams, 899 A.2d 1060, 1064 (Pa. 2006). “In order to

meet the prejudice prong of the ineffectiveness standard, a defendant must

show that there is a ‘reasonable probability that but for counsel’s

unprofessional errors, the result of the proceeding would have been

different.’” Commonwealth v. Reed, 42 A.3d 314, 319 (Pa. Super. 2012).

A petitioner must prove all three prongs of the Pierce test, or the claim fails.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 780 (Pa. Super. 2015)

(en banc).    “The burden of proving ineffectiveness rests with Appellant.”

Commonwealth v. Rega, 933 A.2d 997, 1018 (Pa. 2007).

      Appellant’s first issue is that first PCRA counsel, Attorney Hathaway, was

ineffective in failing to appeal “the Superior Court’s May 1, 2020 affirmance of

this Court’s denial of PCRA Petition to the Pennsylvania Supreme Court.”

                                     - 10 -
J-S07006-21


Turner/Finley Letter at 11. This issue was not raised in Appellant’s PCRA

petition but it was discussed at the PCRA hearing. The PCRA court stated that

Appellant did not present testimony on this issue.           Order, 8/5/20, at

unnumbered 1 n.2. We observe, however, that Appellant testified that he

never asked Attorney Hathaway to file a petition for allowance of appeal. N.T.

(PCRA), 8/3/20, at 17. This issue lacks arguable merit.

      Appellant’s second issue avers that Attorney Hathaway was ineffective

by failing “to demand an evidentiary hearing” on Appellant’s first PCRA petition

resulting in the petition’s denial. Turner/Finley Letter at 12. This issue was

not raised in Appellant’s PCRA petition or Pa.R.A.P. 1925(c)(4) statement and

is waived. Commonwealth v. Mason, 130 A.3d 601, 625 (Pa. 2015) (issue

waived where it was not raised in amended PCRA petition and the appellant

failed to obtain leave of court to supplement the petition to include it).

      Even if not waived, the PCRA court explained in detail its reasons for

denying the first PCRA petition without a hearing. PCRA Order, 8/5/20, at

unnumbered 2–3. Moreover, “[t]here is no absolute right to an evidentiary

hearing on a PCRA petition, and if the PCRA court can determine from the

record that no genuine issues of material fact exist, then a hearing is not

necessary.” Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008)

(quoting Commonwealth v. Barbosa, 819 A.2d 81 (Pa. Super. 2003)).

“[S]uch a decision is within the discretion of the PCRA court and will not be

overturned absent an abuse of discretion.” Commonwealth v. Mason, 130


                                     - 11 -
J-S07006-21


A.3d 601, 617 (Pa. 2015). Because there were no genuine issues of material

fact raised therein, the PCRA court did not abuse its discretion in denying

Appellant an evidentiary hearing. Id.; PCRA Order, 8/5/20, at unnumbered

2–3. Counsel cannot be found to be ineffective for failing to raise a meritless

claim. Commonwealth v. Rivera, 199 A.3d 365, 374 (Pa. 2018).

      Appellant’s third issue asserts the ineffectiveness of first PCRA counsel

for not raising the ineffective assistance of trial counsel in the first PCRA

petition and “failing to adequately develop the argument on appeal.”

Turner/Finley Letter at 13. This issue clearly is vague and lacking in clarity,

and for this reason we could find it waived. However, our review of the PCRA

petition clarifies that Appellant was referencing an argument relating to his

use of aliases that he believed trial counsel failed to investigate. We do not

find the issue waived, and rely on the PCRA court’s explanation in addressing

this claim, as follows:

             The court heard testimony from [Appellant] and court-
      appointed trial counsel, Stephen J. Lagner, III, Esq. [Appellant]
      testified extensively in support of his PCRA Petition 1 claim that
      Attorney Lagner was ineffective in failing to investigate and
      present evidence that [Appellant] did not use the aliases or
      nicknames used by the police to identify him in the RMS database,
      and used false nicknames merely as a “pretext to falsely identify
      him and frame him” for the crime. See e.g. [Appellant]'s Concise
      Statement of Matters Complained of on Appeal, filed September
      27, 2019 (re: PCRA Petition 1). It was generally his position that
      had the Police not used the false nickname(s) to locate him in their
      database, his picture never would have made its way into the
      photo lineup that was presented to the witness who identified him
      as the perpetrator.




                                     - 12 -
J-S07006-21


            Attorney Lagner explained that he did not pursue the
      alias/nickname aspect of [Appellant’s] argument at the
      suppression hearing or beyond because it was meritless, but did
      zealously advocate that the photo lineup was improperly
      suggestive, to no avail. Again, upon review of the suppression
      hearing transcript in its entirety, this court finds no basis to disturb
      Judge Bozza’s denial of [Appellant’s] suppression motion in regard
      to the alias/suggestive photo lineup claims, nor does it find
      Attorney Lagner’s representation of [Appellant] in connection with
      the suppression hearing deficient in any way.

PCRA Order, 8/5/20, at unnumbered 2–3. As noted, PCRA counsel cannot be

ineffective for failing to raise a meritless claim. Rivera, 199 A.3d at 374.

      Appellant’s final issue asserts that the PCRA court abused its discretion

by failing to find ineffectiveness of post-sentence counsel for not filing a direct

appeal.   Turner/Finley Letter at 14.          This issue was not raised in the

Amended PCRA petition.        N.T. (PCRA), 8/3/20, at 6.        Indeed, Appellant

testified that he did not raise the issue. Id. at 14. However, the PCRA court

addressed it, as follows:

            Regarding [Appellant’s] oral motion to amend PCRA Petition
      2 to include a claim that trial and/or post-sentence counsel were
      ineffective for failure to file a direct appeal, [Appellant] testified
      that he instructed Attorney Lagner to file a direct appeal
      immediately after sentencing. Attorney Lagner did not recall the
      request, but was unable to specifically deny it was made.
      However, the question is moot. Attorney Lagner credibly testified
      that [Appellant] replaced him with private legal counsel, Eric V.
      Hackwelder, Esq., within days of sentencing. Attorney Lagner
      moved to withdraw his appearance for that reason on
      February 21, 2019, and the motion was granted by order dated
      February 25, 2019. By then, Attorney Hackwelder had filed a
      post-sentence motion on [Appellant’s] behalf, which was denied
      by order dated February 26, 2020. [Appellant] did not dispute
      that testimony.




                                      - 13 -
J-S07006-21


            Clearly, Attorney Lagner was under no responsibility to file
      a direct appeal on [Appellant’s] behalf at or before the time he
      was discharged by [Appellant], therefore, [Appellant’s] motion to
      amend PCRA Petition 2 to include a claim that Attorney Lagner
      was ineffective for failure to file a direct appeal is DENIED.

PCRA Order, 8/5/20, at unnumbered 3–4.

      Attorney Lagner was not counsel of record during the appeal period

because Appellant had hired new counsel, Mr. Hackwelder. Appellant testified

that he hired Attorney Hackwelder for the sole purpose of filing post-sentence

motions.    N.T. (PCRA), 8/3/20, at 18–19.      Appellant also testified that

Attorney Hackwelder did everything Appellant asked him to do. Id. at 19–20.

This issue is frivolous.

      For all of these reasons, and following our independent review of the

record, we conclude there are no meritorious issues upon which Appellant may

obtain relief.   Having determined that the August 5, 2020 order must be

affirmed, we grant counsel’s petition to withdraw pursuant to Turner/Finley.

      Petition to withdraw as counsel granted. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2021




                                    - 14 -